DISMISS; and Opinion Filed June 11, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-09-00822-CV

     MICKEY S. COX, DONALD G. CAVE, AND HUMA-CLEAN LLC, Appellants
                                  V.
                        NEXBANK SSB, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 07-04434

                              MEMORANDUM OPINION
                         Before Justices O’Neill, Francis, and Fillmore
                                  Opinion by Justice Fillmore
       We REINSTATE this appeal.

       Before the Court is the parties’ joint motion to dismiss the appeal. The parties have

informed the Court that they have settled their differences. Accordingly, we grant the parties’

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2).




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE


090822F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

MICKEY S. COX, DONALD G. CAVE,                        On Appeal from the 14th Judicial District
AND, HUMA-CLEAN LLC, Appellants                       Court, Dallas County, Texas.
                                                      Trial Court Cause No. 07-04434.
No. 05-09-00822-CV         V.                         Opinion delivered by Justice Fillmore.
                                                      Justices O’Neill and Francis, participating.
NEXBANK SSB, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that the parties bear their own costs of the appeal.


Judgment entered this 11th day of June, 2013.




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      JUSTICE




                                                –2–